DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “temporal synchronization module” in claim 12.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Support for this limitation can be found in figure 2, paragraphs [0020], [0025], and [0034]-[0036] of the specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5, 14, and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “a second instance of the FMCW radar signal.” It is unclear as to what exactly constitutes a second instance of the FMCW radar signal. Is the second instance reflect of an object, or is it another/second FMCW radar signal directed emitted by the radar transmitter?
Claims 4, 5, 14, and 20 disclose wherein the second instance of the FMCW radar signal is a reflected instance, or wherein the second instance of the FMCW radar signal is a locally delayed instance. It is unclear as exactly what the reflected instance and locally delayed instance are. Is the reflected instance (and the locally delayed instance) a reflection from the first instance of the FMCW signal directed emitted by the radar transmitted, or is it a reflection of a second instance of a FMCW radar signal directed emitted after the first instance? How is this reflected instance different from a locally delayed instance? The reflected instance would seem to also be locally delayed. In what form is the FMCW radar signal a locally delayed that distinguishes it from been a reflected instance?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6, 7, 10-13, and 15-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Arbabian et al US 20200003867 (hereinafter Arbabian).
Regarding claim 1, Arbabian discloses a method for wirelessly synchronizing a radar detector (104, see fig. 1, [0015]) to a radar transmitter (102, see fig. 1, [0015]), the method comprising: 
wirelessly receiving a first instance of a frequency-modulated continuous-wave (FMCW) radar signal directly emitted by the radar transmitter (block 402, see figs. 1 and 4, [0021], [0024], [0027]); 
determining a frequency slope change event in the FMCW radar signal using the first instance of the FMCW radar signal (block 410, see fig. 4, [0021], [0027]); and 

	Regarding claim 2 as applied to claim 1, Arbabian further discloses wherein determining the frequency slope change event includes generating a frequency slope monitoring signal (see steps 402-410, fig. 4, [0024], [0027]).
	Regarding claim 3 as applied to claim 2, Arbabian further discloses wherein generating the frequency slope monitoring signal comprises mixing the first instance of the FMCW radar signal with a second instance of the FMCW radar signal (see steps 402-410, fig. 4, [0024], [0027]).
Regarding claim 6 as applied to claim 1, Arbabian further discloses wherein determining the frequency slope change event includes tracking the frequency of the first instance of the FMCW radar signal (see [024]-[0025], [0027]).
Regarding claim 7 as applied to claim 1, Arbabian further discloses wherein the frequency slope change event corresponds to a frequency discontinuity or a frequency slope change in the FMCW radar signal (block 410, see fig. 4, [0021], [0027]).
Regarding claim 10 as applied to claim 1, Arbabian further discloses wherein the radar detector and radar transmitter are mounted on a common physical structure (see [0020]).
	Regarding claim 11 as applied to claim 1, Arbabian further discloses wherein the radar detector is not electronically or optically connected to the radar transmitter (see fig. 1, [0015], [0020]).
claim 12, Arbabian discloses an apparatus (see fig. 1) for wirelessly coupling and synchronizing a radar detector (104, see fig. 1, [0015]) to a radar transmitter (102, see fig. 1, [0015]), the apparatus comprising:
an FMCW receiver (see fig. 1, [0015], [0021]) configured to wirelessly receive a first instance of a frequency-modulated continuous-wave (FMCW) radar signal directly emitted from the radar transmitter (block 402, see figs. 1 and 4, [0021], [0024], [0027]);
a frequency slope change detector configured to determine, using the first instance of the FMCW radar signal, a frequency slope change event in the FMCW radar signal (block 410, see figs 1 and 4, [0021], [0027]); and
a temporal synchronization module configured to temporally synchronize the radar detector to the radar transmitter based on the frequency slope change event (block 412, see figs. 1 and 4, [0028] - [0029]).
	Regarding claim 13 as applied to claim 12, wherein the FMCW receiver comprises a mixer configured to mix the first instance of the FMCW radar signal with a second instance of the FMCW radar signal and generate a baseband signal (see steps 402-410, fig. 4, [0024], [0027]).
	Regarding claim 15 as applied to claim 12, Arbabian further discloses wherein the frequency slope change event corresponds to a frequency discontinuity or a frequency slope change in the FMCW radar signal (block 410, see fig. 4, [0021], [0027]).
	Regarding claim 16 as applied to claim 12, Arbabian further discloses, further comprising one or more antennas (see fig. 1, [0015]).
claim 17, Arbabian discloses a computer readable medium that is not a transitory signal per se (see fig. 1, [0017]), the computer readable medium comprising executable codes for executing a method for wirelessly synchronizing a radar detector (104, see fig. 1, [0015]) to a radar transmitter (102, see fig. 1, [0015]), the method comprising:
wirelessly receiving a first instance of a frequency-modulated continuous-wave (FMCW) radar signal directly emitted by the radar transmitter (block 402, see figs. 1 and 4, [0021], [0024], [0027]);
determining a frequency slope change event in the FMCW radar signal using the first instance of the FMCW radar signal (block 410, see figs 1 and 4, [0021], [0027]); and
temporally synchronizing the radar detector to the radar transmitter based on the frequency slope change event (block 412, see figs. 1 and 4, [0028] - [0029]).
	Regarding claim 18 as applied to claim 17, Arbabian further discloses wherein determining the frequency slope change event includes generating a frequency slope monitoring signal (see steps 402-410, fig. 4, [0024], [0027]).
	Regarding claim 19 as applied to claim 18, Arbabian further discloses wherein generating the frequency slope monitoring signal comprises mixing the first instance of the FMCW radar signal with a second instance of the FMCW radar signal (see steps 402-410, fig. 4, [0024], [0027]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over  Arbabian et al US 20200003867 (hereinafter Arbabian).
Regarding claims 8 and 9 as applied to claim 1, Arbabian discloses the claimed invention, including the radar detector and the radar transmitter being displaced from each other (see fig. 1, [0020]). However, Arbabian doesn’t specifically disclose the radar detector is displaced from the radar transmitter by at least 0.1 meters or by at least 20 meters. Before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have the radar transmitter and detector be displaced from each other by at least 0.1 meters or 20 
Therefore, it would have been an obvious matter of design choice to modify Arbabian to obtain the invention specified in claims 8 and 9.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rector et al US 20160069992 discloses pseudo-range processing using multi-static FMCW radars.
Sanyal US 20130044023 discloses pseudosynchronizer for an unsynchronized bistatic radar system.
Paek et al US 20120098697 discloses producing precise synchronization among remote nodes.
Krikorian et al 20070188377 discloses a bistatic radar that maintains overall bistatic system synchronization by maintaining receiver window control over both the direct pat and indirect path.
Chen 20060202885 discloses operational bistatic radar system synchronization.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUMIDE T AJIBADE AKONAI whose telephone number is (571)272-6496. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VLADIMIR MAGLOIRE can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUMIDE AJIBADE AKONAI/Primary Examiner, Art Unit 3648